DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1 recites, “…. a vehicle…” and line 2 also recites, “…..a vehicle….”  Are these vehicles different or it is the same vehicle?  As such there is no antecedent basis for “…a vehicle….” in line 2.
In claim 4, “…a vehicle….” lacks antecedent basis.
In claim 8, “a vehicle” lacks antecedent basis, the phrase, --one air vehicle of the plurality of air vehicles-- may overcome the rejection.
In claim 9, it is not clear whether the recited, “sensor” is part of the sensors already recited in claim 1 or the “sensor” of claim 9 is a different one.  Please amend the claims to make the sensor or sensors related or distinct.   
In claim 10, “the network” lacks antecedent basis.
The rest of the claims are rejected for depending on a rejected base claim.
Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “generating a multi-dimensional model of a vehicle……”  Even though the specification and claim each recites the phrase in question there is no teaching in the claim or specification how the method of generating a multidimensional model of a vehicle is done.  
Further, in claim 9, the omitted steps are: a step that provides a relationship between the phrase, “providing processors and sensor located on 5G towers” ,  “provide low latency edge processing capability”, and “including machine learning processors to minimize cost of vehicle”.
	It is not clear what part of the claim the phrase, “provide low latency edge processing capability” is referring to.  Who is provides “low latency edge processing capability” and to who?  In addition who or what  includes, “machine learning processors to minimize cost of vehicle”?  It is further not clear whether, “cost of vehicle” is referring to the cost of repairing or buying a vehicle or something else.   
The rest of the claims are rejected for depending on a rejected base claim.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “….generating 3D models…”. 
Claim 2 recites, generating 3D models, but it is unclear who or how the 3D model is generated and also what the 3D model is referring to.  Are the 3D models referring to 3D models of other vehicles in an environment or 3D models of a 3D environment or 3D models of the vehicle that is being controlled?  
Such omission amounting to a gap between the elements in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ansari (US 20170269599).  
Regarding claim 1, Ansari discloses a method for controlling a vehicle (sec 0002), comprising: 
generating a multi-dimensional model of a vehicle (sec 0068, 0091) operating in a 3D environment (sec 0002, 0068); 
determining a hand control gesture as captured by a plurality of cameras or sensors in the vehicle (sec 0002), wherein a sequence of finger, palm or hand movements represents a vehicle control request (sec 0077, 0111, 0113, 0114, 0117, 0118, etc);
determining vehicle control options based on the model, a current state of the vehicle (sec 0125, 0144, 0151) and the environment of the vehicle (sec 0002, 0075, 0077, 0079, 0080); and 
controlling the vehicle to operate based on the model and the 3D environment (sec 0002, 0142, 0143).
Regarding claim 2, Ansari discloses the method of claim 1, comprising, based on LIDAR, radar, and camera images, generating 3D models for navigation purposes (sec 0137, 0143).
Regarding claim 3, Ansari discloses the method of claim 1, comprising crowd-sourcing 3D models (fuse data for 3D models; sec 0143) and generating a high resolution 3D map of the region above the ground is generated (detailed map, sec 0143).
Regarding claim 4, Ansari discloses the method of claim 1, comprising generating a multi-dimensional model of a vehicle operating in a 3D environment (sec 0002, 0143).
Regarding claim 5, Ansari discloses the method of claim 1, comprising determining a hand control gesture as captured by a plurality of cameras or sensors in the vehicle (sec 0002, 0077, 0111, 0113, 0114, 0117, 0118, etc).
Regarding claim 6, Ansari discloses the method of claim 1, wherein a sequence of finger, palm or hand movements represents a vehicle control request (sec 0002, 0077, 0111, 0113, 0114, 0117, 0118, etc).
Regarding claim 7, Ansari discloses the method of claim 1, comprising determining vehicle control options based on the model, a current state of the vehicle (sec 0125, 0144, 0151) and the environment of the vehicle (sec 0002, 0075, 0077, 0079, 0080); and 
controlling the vehicle to operate based on the model and the 3D environment (sec 0002, 0142, 0143).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated Ansari (US 20170269599) in view of Bae systems (GB 2532464).  
Regarding claim 8, Ansari discloses the method of claim 1, but did not particularly recites an air space from successive air vehicles.  However, Bae teaches of a method for controlling vehicle, comprising:
a mapping system for an air space (fig. 3; generated 3D vitual environment; 3D depth maps; abstract, page 2, lines 31 to page 3, line 15), wherein the mapping system includes: 
a plurality of air vehicles (aircraft cockpit; abstract, page 4, lines 5-10; it hereby understood an obvious that the aircraft cockpit could include a cockpit of plural different aircrafts) each having a plurality of environmental sensors (fig. 4; cameras, image capture devices; abstract; page 2, lines 31 to page 3, lines 4; page 7, lines 14-27); 
a processor (104; fig. 4; page 7, lines 14 to line 32) in at least one vehicle (300; figs. 1, 4; page 7, lines 14-32) or in at least one communication tower to receive sensor data and create a 3D model of the air space from successive air vehicle sensor outputs (fig. 3; generated 3D vitual environment; 3D depth maps; abstract, page 2, lines 31 to page 3, line 15; page 7, lines 14-32).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ansari as taught by Bae for the purpose of providing a 3D virtual display experience not only in land vehicle or cars, but also in an aircraft to create a blended augmented reality including a representation of an obstacle (e.g. a wall, floor, ceiling, panel, board or door); see Bae Abstract.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated Ansari (US 20170269599) in view of  Kondapalli (US 11265235).
Regarding claim 9, Ansari recites processors and sensors, but did not particularly recite processors and sensor located on 5G towers.  However, Kondapalli teaches of a method  comprising providing processors (edge network provides edge computing……; processing can be performed at the edge networks;………; the edge network may include one or more edge computing devices, which may include one or more gateways, servers, mobile edge computing (MEC) appliances, etc; col. 3, lines 5-30; col. 3, lines 51 and 52; col. 5, line 39) and other sensors (integrated sensors hubs, col. 6, line 48; also it is well known and inherent that 5G networks include sensors like antennas to sense particular 5G radio frequency signals, or GPS sensors to sense GPS signals) located on 5G towers (5G networks; col. 3, lines 16, 17, 36) TO provide A low latency [As some computations processing can be performed at the edge networks, efficiencies such as reduced latency, bandwidth, etc., can be realized (i.e., relative to such computations/processing being performed at a remote cloud, data center, etc.); col. 3, lines 22-26 ] edge processing capability including machine learning processors (AI; col. 7, line 38) to minimize cost (As some computations processing can be performed at the edge networks, efficiencies such as reduced latency, bandwidth, etc., can be realized…….; col. 3, lines 22-26) of communication with a vehicle (col. 3, lines 54-60).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ansari as taught by Kondapalli for the purpose of improving the communication network of Ansari by providing a 5G network that realizes efficiencies such as reduced latency, Kondapalli col. 3, lines 22-26. 
Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated Ansari (US 20170269599) in view of  Dowlatkhah (US 10499446).
Regarding claim 10, Ansari discloses the method of claim 1, but did not particularly mention a slice processing the network.  However, Dowlatkhah teaches of a method comprising a slice processing the network (fig. 2; col. )  to provide dedicated communications between vehicles (228, fig. 2; col.18, lines 61 to col. 19, lines 12).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ansari as taught by DowlatKhah for the purpose of providing a mobile slice network that enables vehicle to vehicle communications.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mott Adam can be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONNIE M MANCHO/            Primary Examiner, Art Unit 3664